NOTE: This order is nonprecedential.

fﬂm’teb étates (£01111 of Qppealﬁ
for the jfeheral Qtirtuit

ASPEX EYEWEAR, INC. AND CONTOUR OPTIK,
INC.,
Plaintiffs-Appellants,

V.

ALTAIR EYEWEAR, INC.,
Defendant-Appellee.

2012-1102

Appeal from the United States District Court for the
District of Massachusetts in case no. 10-CV-12202, Judge
William G. Young.

ON MOTION

ORDER

Aspex Eyewear, Inc. and Contour Optik, Inc.
(“Aspex”) move to strike portions of the joint appendix and
Altair Eyewear, Inc’s (“Altair”) response brief. Altair
responds- Aspex replies.

Upon consideration thereof,

ASPEX EYEWEAR V. ALTAIR EYEWEAR 2

IT Is ORDERED THAT:

Aspex’s motion is deferred for consideration by the
merits panel assigned to decide this case. Copies of this
order, the motion, the response, and the reply shall be
transmitted to the merits panel.

FOR THE COURT

 2 6 2mg 15/ Jan Horbaly
Date Jan Horbaly
Clerk
cc: Michael A. Nicodema, Esq. FILED 6.“
Tracy Zurzolo Quinn, Esq.  ‘
825 JUL 2 B ZU'S?
JAN HUBBALY

CLERK